Citation Nr: 1336584	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  10-28 301 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from September 1970 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

The Board previously remanded this matter for additional development in March 2013.  That development has been completed, and the case has been returned to the Board for further appellate review.
 

FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, throughout the appeal period, bilateral plantar fasciitis is productive of pain on manipulation and use.  


CONCLUSION OF LAW

For the entire initial rating period, the criteria for a rating of 10 percent, but no greater, have been met for bilateral plantar fasciitis.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2012); 38 U.S.C.A. § 4 .71a, Diagnostic Code 5276 (2012).







REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.326(a) (2012). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1). See 73 Fed. Reg. 23,353-356 (April 30, 2008).

Here, prior to the initial rating decision in this matter, a July 2008 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.
The Veteran has appealed the initial rating assigned for bilateral plantar fasciitis.  The RO did not provide the Veteran with additional notice regarding the claim for a higher initial rating.  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  Therefore, the Board concludes that the duty to notify has been satisfied. 

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting the veteran in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records, VA medical records and pertinent private treatment records have been obtained and associated with the claims file.  Pursuant to the Board's April 2013 remand directive, additional VA treatment records were obtained, and the Veteran was afforded a VA examination.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  The Board finds that there has been substantial compliance with the April 2013 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

VA provided the Veteran with examinations in November 2008 and April 2013.   To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The November 2008 and April 2013 examinations obtained in this case are adequate as they were predicated on a review of the claims file, contained a description of the history of the disability at issue, and provided detailed findings regarding the severity of the disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4). 

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims ("the Court") held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ asked specific questions directed at identifying the severity of the Veteran's symptoms as well as the impact of his disability on his occupation.  The VLJ also sought to identify any pertinent evidence not currently associated with the claims file.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).

Analysis of Claim

Initial Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability ratings to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It should also be noted that, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca, 8 Vet. App. at 205.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Initial Rating for Bilateral Plantar Fasciitis

A December 2008 rating decision granted service connection for bilateral plantar fasciitis and assigned a non-compensable (0 percent) rating from July 2008, the date of the claim.  The Veteran has appealed the initial rating assigned for bilateral plantar fasciitis.  

The rating schedule does not contain a specific rating code for plantar fasciitis.  
The RO has rated bilateral plantar fasciitis by analogy to acquired flatfoot, pursuant to Diagnostic Code 5276.  A 10 percent rating is assignable for moderate acquired flatfoot with weight-bearing line over or medial to the great toe; inward bowing of the tendo achillis, pain on manipulation and use of the feet, whether bilateral or unilateral.  A 20 percent rating is assignable for severe bilateral acquired flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 50 percent rating is assignable for bilateral acquired flatfoot which is pronounced, with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2012).  

The Veteran has also been diagnosed with bilateral pes cavus, or claw foot.  Acquired claw foot (pes cavus) is rated according to Diagnostic Code 5278.  Pursuant to DC 5278, a 10 percent rating is warranted for bilateral claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.  A 20 percent rating is assignable for unilateral flatfoot with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.  A 30 percent rating is warranted for bilateral flatfoot with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.  Marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities and marked varus deformity, when unilateral warrants a 30 percent rating when unilateral and a 50 percent rating when bilateral.  38 C.F.R. § 4.71a, DC 5278 (2012).  

Impairment from other foot injuries is evaluated under 38 C.F.R. § 4.71a, DC 5284. A 10 percent rating is warranted for moderate disability.  A 20 percent rating is warranted for moderately severe disability.  A 30 percent rating is warranted for severe disability.  Actual loss of use of the foot warrants a 40 percent rating.  
38 C.F.R. § 4.71a, DC 5284 (2012).   The words "moderate," "moderately severe," and "severe" are not defined in Diagnostic Code 5284.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just." 
38 C.F.R. § 4.6.

A June 2006 treatment note from a private podiatrist reflects that the Veteran was seen on several occasions with complaints of pain in the left heel and arch area.  The records show that the Veteran was treated with orthotics and injections.  He was referred to physical therapy.  

Physical therapy treatment records dated in September 2006 reflect that the Veteran reported occasional discomfort over his lateral heel.  The records noted that the Veteran demonstrated good form and understanding of his exercises and was ready to make a transition to an independent home exercise program.  

The Veteran had a VA examination in November 2008.  The Veteran reported that he began to have plantar foot pain from running during service.  He did not recall any specific history of trauma.  His complaints included pain with running.  He reported that it was a 10 on a scale of 1 to 10 and was located in the plantar aspect of the foot.  The Veteran reported that he had had multiple injections in his feet since being out of service.  He also reported having physical therapy.  The Veteran reported that he worked as a police officer and was demoted to doing an investigative job because he could not pass the physical fitness test because of running.  He reported that this significantly affected his income.  The Veteran reported that he did not have flare-ups.  

Upon physical examination of the left foot, the axis of the Achilles tendon was in line with the axis of the tibia.  There was no evidence of abnormal weight-bearing.  There was no weakness, edema or instability.  The Veteran was tender to palpation at the medial tuberosity of the calcaneus on the plantar aspect of the foot at the origin of the plantar fascia.  On examination of the right foot, the axis of the Achilles tendon was in line with the axis of the tibia.  There was no evidence of abnormal weight bearing.  The Veteran was nontender to palpation along the plantar aspect of the foot in the midfoot, hindfoot and the plantar fascia.  The VA examiner diagnosed plantar fasciitis of the bilateral feet with normal right foot examination.

At the Board hearing in May 2012, the Veteran testified that his plantar fasciitis was  treated with physical therapy, orthotics and cortisone injections.  The Veteran testified that his plantar fasciitis limits his ability to perform functions required in his law enforcement career, such as running and climbing stairs.  He stated that he had pain and numbness in his feet.  The Veteran testified that he experiences pain in his feet a couple of times a week.  

The Veteran had a VA examination in April 2013.  The VA examiner noted a history of plantar fasciitis.  The Veteran reported that he had had four or five episodes of plantar fasciitis.  The Veteran reported that he had it in both feet.  The Veteran reported that he had an episode of plantar fasciitis of his left foot that kept him from being a police officer.  He denied any surgeries or hospitalizations for his condition.  He reported that he had re-occurring pain after standing on his feet for a long time, or if he was doing yard work or walking long distances.  The Veteran reported that he was brought back in a limited duty status doing background investigations.  

On physical examination, the examiner indicated that the Veteran did not have Morton's neuroma, hammer toes, hallux valgus or hallux rigidus. The examiner noted that the Veteran did have claw foot. The VA examiner noted congenital higher foot arches, mild, with no effect on toes.  

The VA examiner noted that the effect on the plantar fascia due to pes cavus was  shortened plantar fascia of both feet due to pes cavus.  The examiner indicated that there was no dorsiflexion and varus deformity due to pes cavus.  The examiner indicated that the Veteran did not have malunion or nonunion of tarsal or metatarsal bones.  The examiner indicated that the Veteran did not have other foot injuries.  The VA examiner noted that there was no evidence of bilateral weak foot.  

The VA examiner noted that the Veteran's gait was normal, except that the Veteran was unable to walk on heels due to pain with increased weight bearing on heels.  The VA examiner noted that there was no tenderness on palpation of the feet.  There were no abnormal calluses on the feet.  The examiner indicated that there was no edema, inflammation or weakness of the feet.  

The VA examiner stated that, because the Veteran was not having a recurrence of plantar fasciitis, it would be speculative to report additional range of motion loss and whether pain, weakness, fatigability, or incoordination could significantly limit funcitonal ability during flare-ups or when the joint is used repeatedly over a period of time.  

With regard to the impact on the Veteran's ability to work, the VA examiner noted that the Veteran was put on limited duty in 2006 after he re-aggravated his plantar fasciitis.  The Veteran reported that he was told that he had to be a civilian investigator if he could not be an active duty police officer.  

The VA examiner indicated that there was no objective evidence of pain on motion of the feet on the examination.  The examiner stated that there was no additional limitation of function on examination, and the Veteran was not having an acute episode at the time of the examination.  

The VA examiner further noted that, as far as could be ascertained from history, acute episodes of plantar fasciitis occurred in 1996 and 2006 (work related while chasing a criminal).  In between the acute occurrences, the Veteran reported pain with prolonged standing or walking and running.  The examiner estimated that this would be mild or transient.  

The evidence on file establishes that the Veteran does not experience continuous plantar fasciitis, but has periodic episodes. However, the Veteran testified that he has foot pain and numbness, particularly with walking.  He has indicated that he experiences pain in his feet several times a week, which has been described by an examiner as mild or transient.  Given these findings of pain on use, the Board finds that an initial 10 percent rating, but no higher, is warranted for the Veteran's bilateral plantar fasciitis, pursuant to Diagnostic Code 5276.   38 C.F.R. § 4.7.   In this regard, the evidence of record does not show findings to support a rating in excess of 10 percent under Diagnostic Code 5276, as severe disability is not shown.  There is no evidence of marked deformity, indications of swelling on use, or characteristic callosities. 

Although the Veteran has been diagnosed with pes cavus, this condition has not been linked to service and has been described as congenital in nature.  See April 2013 VA examination.  Regardless, to achieve a higher rating under Diagnostic Code 5278, required findings would include great toe dorsiflexed, some limitation of dorsiflexion at the ankle and definite tenderness under the metatarsal heads.  The evidence on file is not consistent with the aforementioned findings.  Thus, a higher rating is not merited under Diagnostic Code 5278.

In addition, the Board finds that ratings under Diagnostic Code 5279 (Morton's disease), and Diagnostic Code 5283 (malunion or nonunion of tarsal or metatarsal bones) are not appropriate, as the objective findings of record do not show a diagnosis of Morton's disease or malunion or nonunion of the tarsal or metatarsal bones.   

With regard to Diagnostic Code 5284 which regard foot injuries, there is no evidence that the Veteran's bilateral plantar fasciitis is moderate in degree.  As discussed, the evidence generally establishes that bilateral plantar fasciitis is not constant but periodic in nature, occurring multiple times per year.  In between episodes, the Veteran experiences some foot pain with use, which has been described as mild or transient.  Given these findings, a higher rating under Diagnostic Code 5284 is not warranted as there is no evidence of moderate foot disability. 

Accordingly, for the reasons set forth above, the Board finds that the evidence supports an initial 10 percent rating for the Veteran's bilateral foot plantar fasciitis throughout the initial rating period, pursuant to Diagnostic Code 5276. 

Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Board finds that the schedular rating criteria adequate to rate the Veteran's bilateral plantar fasciitis.  The schedular criteria assess the overall severity of the symptomatology associated with the Veteran's disability.  The Board notes the Veteran's statements regarding his reduced earning capacity.  The ratings assigned to the Veteran's service-connected right and left foot plantar fasciitis are based on application of the schedule of ratings which takes into account the average impairment of earning capacity as determined by the clinical evidence of record.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  The Veteran has indicated that he has reduced earning capacity because he had to relinquish his sworn/ high risk status for a civilian position.  The Veteran has not indicated that he has marked interference with employment.  The Veteran has indicated that he is able to maintain a 40-hour work week in his current capacity at work.

Because the schedular rating criteria are adequate to rate the Veteran's bilateral foot disabilities, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 


ORDER

An initial 10 percent disability rating for bilateral plantar fasciitis is granted, subject to the regulations governing payment of monetary benefits.   


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


